Citation Nr: 1014617	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-16 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as secondary to the 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The Veteran had initially requested a travel Board hearing in 
this case; however, he withdrew that hearing request in 
writing in September 2008.  This case was previously before 
the Board in May 2009 at which time the service connection 
claim for peripheral neuropathy of the lower extremities was 
remanded.  


FINDINGS OF FACT

In September 2009, prior to the promulgation of a decision, 
the Veteran withdrew his appeal pertaining to the claim of 
entitlement to service connection for peripheral neuropathy 
of the lower extremities.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding 
the claim of entitlement to service connection for peripheral 
neuropathy of the lower extremities have been met.  38 
U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204.

The file contains statements from both the Veteran and his 
representative dated in September 2009 withdrawing from 
appellate consideration the claim of entitlement to service 
connection for peripheral neuropathy of the lower 
extremities.  No allegations of errors of fact or law, 
therefore, remain for in appellate status.  Accordingly, the 
Board does not have jurisdiction to review this appeal, and 
it is dismissed.


ORDER

The appeal concerning the claim of entitlement to service 
connection for peripheral neuropathy of the lower extremities 
is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


